Case 17-80016   Doc 191   Filed 07/31/20 Entered 07/31/20 13:05:11   Desc Main
                           Document     Page 1 of 4
Case 17-80016   Doc 191   Filed 07/31/20 Entered 07/31/20 13:05:11   Desc Main
                           Document     Page 2 of 4
Case 17-80016   Doc 191   Filed 07/31/20 Entered 07/31/20 13:05:11   Desc Main
                           Document     Page 3 of 4
Case 17-80016   Doc 191   Filed 07/31/20 Entered 07/31/20 13:05:11   Desc Main
                           Document     Page 4 of 4
